UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7208



DAVID LEE PRINCE, JR.,

                                                Petitioner - Appellant,

          versus


D. R. GUILLORY, Warden, Powhatan Correctional
Center,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-95-847-A)


Submitted:   October 8, 1998                 Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Prince, Jr., Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of probable

cause to appeal and dismiss the appeal on the reasoning of the dis-

trict court. See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568

(U.S. June 23, 1997) (No. 96-6298); Prince v. Guillory, No. CA-95-

847-A (E.D. Va. July 29, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2